     Case 1:18-cv-00808-NONE-EPG Document 59 Filed 04/07/21 Page 1 of 3
1

2

3

4

5

6

7                                     UNITED STATES DISTRICT COURT

8                                 EASTERN DISTRICT OF CALIFORNIA

9

10    KEVIN ALLEN,                                       Case No. 1:18-cv-00808-NONE-EPG (PC)
11                       Plaintiff,                      ORDER REQUIRING PARTIES TO
                                                         PARTICIPATE IN SETTLEMENT
12            v.                                         CONFERENCE AND DIRECTING
                                                         COUNSEL TO CONTACT ADR
13    DR. SPAETH, et al.,                                COORDINATOR TO SCHEDULE
                                                         SETTLEMENT CONFERENCE
14                       Defendants.
                                                         ORDER APPOINTING LIMITED
15                                                       PURPOSE COUNSEL FOR SETTLEMENT
16
            Kevin Allen (“Plaintiff”), a prisoner in the custody of the California Department of
17
     Corrections and Rehabilitation, is proceeding pro se and in forma pauperis in this civil rights
18
     action pursuant to 42 U.S.C. § 1983.
19
            Given that Defendants’ motion for summary judgment was denied in part (ECF No. 57),
20
     and given the ongoing judicial emergency in this district, the Court will require the parties to
21
     participate in a settlement conference before this case proceeds to trial.
22
            Additionally, the Court finds that the appointment of counsel for plaintiff is warranted for
23
     the limited purpose of assisting Plaintiff prepare for and participate in the settlement conference.
24
     Lyndsie N. Russell has been selected from the Court’s Pro Bono Attorney Panel to represent
25
     Plaintiff for this limited purpose and has agreed to be appointed.
26
            Accordingly, IT IS HEREBY ORDERED that:
27
        1. Lyndsie N. Russell is appointed as limited purpose counsel for Plaintiff in the above titled
28
            matter. This appointment is for the limited purpose of assisting Plaintiff with preparing
                                                        1
     Case 1:18-cv-00808-NONE-EPG Document 59 Filed 04/07/21 Page 2 of 3
1

2             for and participating in a settlement conference.

3          2. Lyndsie N. Russell’s appointment will terminate fifteen days after completion of the

4             settlement conference, or any continuation of the settlement conference. Prior to the

5             termination of the appointment, the Court will accord counsel the option of proceeding as

6             Plaintiff’s appointed counsel through trial. If counsel does not wish to continue

7             representation of Plaintiff after she has carried out her limited purpose appointment, the

8             Court will consider appointing new counsel for Plaintiff, if deemed appropriate at that

9             time.

10         3. While the Court is appointing Lyndsie N. Russell to serve as counsel for Plaintiff, at this

11            time the Court is not approving any expenses. The expenses incurred in representing

12            Plaintiff must be approved in advance and be necessary to Plaintiff's case, given that the

13            reimbursement funds come directly out of the Court's Non-Appropriated Fund, which is

14            the limited fund for the entire district for all non-appropriated matters. The Court notes

15            that under General Order No. 558 § 3, paragraph B, “[i]n the event of settlement or other

16            successful resolution of the case which results in a monetary award to the indigent litigant

17            equal to or exceeding the reimbursed costs under this section, the indigent litigant through

18            counsel shall reimburse the Fund for such out-of-pocket expenses allowed and reimbursed

19            under this section.” In other words, any expenses incurred will be reimbursed from any
20            settlement or award to Plaintiff.

21         4. Appointed counsel shall notify ADR Coordinator Sujean Park via email at

22            spark@caed.uscourts.gov if she has any questions related to the appointment.

23         5. The Clerk of Court is directed to serve a copy of this order upon Lyndsie N. Russell,

24            Miles Sears & Eanni, 2844 Fresno St., Fresno, CA 93721.

25   \\\

26   \\\

27   \\\
28   \\\

                                                         2
     Case 1:18-cv-00808-NONE-EPG Document 59 Filed 04/07/21 Page 3 of 3
1

2       6. Counsel for the parties are directed to contact ADR Coordinator Sujean Park

3          (spark@caed.uscourts.gov) within fourteen days of the date of service of this order to

4          schedule a settlement conference.

5
     IT IS SO ORDERED.
6

7       Dated:   April 7, 2021                              /s/
8                                                    UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     3
